531 So.2d 254 (1988)
STATE of Louisiana
v.
Charles LEE.
No. 88-KK-1037.
Supreme Court of Louisiana.
September 23, 1988.
PER CURIAM.
Writ Granted. The judgment of the Court of Appeal is reversed. The district attorney should be required to "permit or authorize" the defendant to inspect, copy, examine, test or reproduce documents and tangible objects "within the possession, custody, or control of the state", if the articles sought meet certain statutory criteria. La.Code Crim.Proc.Ann. art. 718 (West 1981). The district attorney's obligation is subject to statutory limitations. Id.; La Code Crim.Proc.Ann. art. 723 (West 1981). However, the code does not limit or deny discovery on the basis of whether an article is contained in the district attorney's file. Therefore, if the district attorney has the power to permit or authorize the discovery of an article within the possession, custody, or control of the state that falls within the criteria of discoverability and does not fall within the statutory limitations on discovery, the court should order the discovery. Accordingly, this matter is remanded to the Court of Appeal for its consideration and ruling applying the statutory rules as interpreted herein.